979 A.2d 329 (2009)
200 N.J. 260
In the Matter of David G. UFFELMAN, an Attorney at Law.
D-134 September Term 2008.
Supreme Court of New Jersey.
September 10, 2009.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 08-355, concluding that DAVID G. UFFELMAN, formerly of MORRISTOWN, who was admitted to the bar of this State in 1985, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), and RPC 1.4(b) (failure to keep client reasonably informed about the status of the matter and to promptly comply with reasonable requests for information);
And the Disciplinary Review Board having further concluded that respondent should provide proof of his fitness to practice law;
And good cause appearing;
It is ORDERED that DAVID G. UFFELMAN is hereby reprimanded; and it is further
ORDERED that within sixty days after the filing date of this Order, respondent shall submit to the Office of Attorney Ethics proof of his fitness to practice law as attested to by a mental health professional approved by the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
*330 ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.